   Case 3:19-cv-00797-K Document 20 Filed 08/26/19                 Page 1 of 2 PageID 104


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 CHM INDUSTRIES, INC., d/b/a                      )
 CAROLINA HIGH MAST,                              )
                                                  )
                Plaintiff,                        )
                                                       No. 3:19-CV-00797-K
                                                  )
 vs.                                              )
                                                       JURY TRIAL DEMANDED
                                                  )
 TRASTAR, INC.,                                   )
                                                  )
                Defendant.                        )


                 DEFENDANT TRASTAR, INC.’S NOTICE OF SERVICE

       Pursuant to the Scheduling Order (Dkt. No. 14) and the Northern District of Texas

Miscellaneous Order No., 62, Defendant Trastar, Inc. (“Trastar”), by and through its attorneys,

served Trastar’s Preliminary Invalidity Contentions and accompanying document production on

counsel of record for Plaintiff via electronic mail on August 26, 2019.




DEFENDANT’S NOTICE OF SERVICE                                                          Page 1
   Case 3:19-cv-00797-K Document 20 Filed 08/26/19              Page 2 of 2 PageID 105


 Dated: August 26, 2019                        Respectfully submitted,

                                               /s/Tiffany M. Cooke

                                               John R. Emerson
                                               Texas Bar No. 24002053
                                               russ.emerson@haynesboone.com
                                               Tiffany M. Cooke
                                               Texas Bar No. 24087340
                                               tiffany.cooke@haynesboone.com
                                               Caroline Wray Fox
                                               Texas Bar No. 24079607
                                               caroline.fox@haynesboone.com
                                               HAYNES AND BOONE, LLP
                                               2323 Victory Avenue, Suite 700
                                               Dallas, Texas 75219
                                               (214) 651-5000 (telephone)
                                               (214) 200-0615 (fax)

                                               COUNSEL FOR DEFENDANT TRASTAR,
                                               INC.




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically transmitted the foregoing

document to all counsel of record via the Court’s ECF system.

                                                /s/ Tiffany M. Cooke
                                                Tiffany M. Cooke




DEFENDANT’S NOTICE OF SERVICE                                                      Page 2
